Citation Nr: 0518567	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  

In March 2003, the Board remanded the case for a hearing that 
was scheduled for May 2005.  It was noted that the veteran 
canceled the hearing without explanation.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is shown to have first reported having a 
history of degenerative joint disease or arthritis of 
unspecified joints many years after his period of active 
duty.  

3.  The veteran currently is not shown to have a back or neck 
disorder that is due to any incident or event of his period 
of military service.  


CONCLUSION OF LAW

The veteran is not shown to have a back disability due to 
injury or disease that was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim of service connection for 
a back disorder, the Board notes that the RO issued a letter 
in November 2004 that informed the veteran of the medical and 
other evidence needed to substantiate his service connection 
claim.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was scheduled to 
appear at a personal hearing in May 2005 but failed to 
report.  

The veteran also was scheduled to appear for VA examinations, 
but did not report.  He later indicated that he did not 
receive timely notice of the examinations due to his 
apparently residing in Florida during the Winter.  

The Board finds, given the circumstances of this case, that a 
basis has not been presented for a finding of good cause to 
explain the veteran's failure to report for examination in 
January 2002.  As such, the Board will undertake to review 
the claim based on the evidence that is of record.  

In the circumstances of this case, as will be discussed in 
further detail hereinbelow, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

With regard to his claim, the veteran has suggested that 
there are missing service medical records documenting his 
hospitalization following the April 1955 motor vehicle 
accident.  The Board notes that, in response to the RO's 
request for information in January 2005, the National 
Personnel Records Center (NPRC) indicated that all service 
medical records were sent.  

The veteran has not claimed that there are any VA or private 
medical records that need to be obtained.  In this regard, 
the Board has reviewed the evidence in its entirety and finds 
that the record is complete with regard to the veteran's 
service connection claim.  

In March 2002, the RO attempted to obtain private treatment 
records but only received a statement from the veteran's 
physician.  The veteran has not specified nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Service connection 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the veteran's claim for a back condition, the 
Board concludes that service connection must be denied based 
on the evidence that is currently of record.  38 C.F.R. § 
3.303.  

In this case, the veteran's service medical records at 
enlistment are negative for any pertinent complaints or 
findings.  In April 1955, the veteran was medically treated 
for a volleyball injury with questionable chip of the right 
talus.  

Later that month, during service, the veteran was involved in 
a motor vehicle accident.  A medical report was requested 
"relative to the injuries sustained."  

According to accident report, it was noted that the veteran 
was the driver of a 1/2-ton truck.  During the accident, the 
veteran was "thrown into the road resulting in a loss of 
consciousness, bruises and shock."  

In a radiographic report dated in April 1955, the veteran was 
noted to have complained of pain in the neck.  No pertinent 
findings were seen on an x-ray study of the cervical spine.  
The radiographic report was noted to be "negative."  

In a sick call treatment record entry dated on April 26, 
1955, it was noted that the veteran was involved in a jeep 
accident on April 6, 1955.  Also noted was a request to see a 
medical officer for a statement of health.  The disposition 
was recorded as "EXAMINATION NEGATIVE."  

The postservice evidence shows that, in April 2002, the RO 
received a statement from the veteran's physician.  In July 
2001, the veteran sought medical treatment for his back.  

The physician noted a history of long-term severe 
degenerative joint disease with use of non-steroid anti-
inflammatory medications to relieve pain.  The physician 
reported the veteran's inability to conduct routine working 
regimens and his disability due to difficulty performing 
basic labor due to severe arthritis.  

In his Notice of Disagreement received in May 2002, the 
veteran alleged that his back condition is related to the 
truck accident in April 1955.  He reported being hospitalized 
after the accident and being unconscious until he was 
released and placed on light duty.  

The veteran also argued that his back condition was related 
to the physical training and poor sleeping conditions during 
active duty.  The veteran noted having the lifelong use of 
anti-inflammatory medications for arthritis producing pain 
and discomfort in his back due to his in-service injuries.  

While the veteran contends that he has a back condition 
related to his active service, his statements alone are not 
sufficient to establish his claim of service connection for 
this condition based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, on its review of the record, that there is 
no competent evidence to support the veteran's assertions 
that he is suffering current back or neck disability due to 
disease or injury in his period of active service.  

The available service medical records in this regard are 
negative for any actual findings of back or neck pathology.  
The other medical evidence submitted by the veteran in 
support of his claim can only serve to establish the presence 
of unspecified degenerative joint disease or arthritis at a 
time that is remote from his period of active service.   

Thus, based on its review of the evidentiary record as 
presently constituted, the Board cannot find that the veteran 
is shown to have current back or neck disability due to 
disease or injury that was incurred in or aggravated by 
active service.  

Here, as the preponderance of the evidence is against the 
claim, service connection for a back condition must be 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107.  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


